Title: To Alexander Hamilton from Samuel Paterson, 30 September 1790
From: Paterson, Samuel
To: Hamilton, Alexander


Edinr 30 sepr. 1790
Respected Sir
When one of your abilities is placed in a Station where you Can be so Usefull to Mankind, I hope it will not be thought, too officious by one who Veiws the establishment of Liberty in America with pleasure to Send you the followg. Pamphlets Viz.


1st.
State of the Publick Debts of Britain & plan of Redeeming them by Dr. Price


2d–
Report of the Select Committee of the House of Commons on the Income & Expenditure 1786


3d–
Book of Rates, which Contains the Custom house Duties


4dy
Kearsly Tax Tables, which Contains the Inland & Excise Duties


Respectd. Sir
Tho unknown to you, Dr. Witherspoon & Dr. Minto, of Prince town College know me to be a firm freind to America. I was Enticed on Reading the Report you gave into Congress on the State of the Finances, as in the Congressionall Register to Send you these Pamphlets. If you have Seen them before you Can gift those to whom you please. It Struck me that Great Genius, Might like to See the works of their Cotemporrys. Mr. Pitt many in Britain think, to be too desirous of Ruling among the Nations, to be able to reduce the Nationall Debts, tho the Resources of this Country are very great. I am happy to have the opinions I had of the Resources of your Country Confirmed by the Perusall of your Speech. I have now only to beg your Excuse for the freedom I have taken, & your valuable ⟨tim⟩e I have Consumed in your perusall of thi⟨s⟩. As I did not doe it to be taken Notice of I theirfore desire no answer. No I did not wish to draw you into any Correspondence. Wishing the Nationall Debts, of Britain, America & France reduced, & wishing you all manner of Success,   I am with due Esteem & regard Respd Sir Yr hb Set.
Saml. Paterson
